EXHIBIT CONSENT TO SUBLEASE, RECOGNITION AGREEMENT AND AMENDMENT TO LEASE POST-MONTGOMERY ASSOCIATES, a California general partnership ("Landlord"), hereby consents to the subletting by BROADPOINT SECURITIES GROUP, INC. (f/k/a First Albany Companies), a New York corporation ("Tenant"), to JEFFERIES& COMPANY, INC., a Delaware corporation ("Subtenant"), of Tenant's premises (the "Premises") in the building known as Post-Montgomery Center, San Francisco, California, for a term expiring not later than July30, 2015, which premises are now leased and demised by Landlord to Tenant by that certain Lease dated as of March31, 2005 (the "Lease"), such consent being subject to and upon the following terms and conditions, to each of which Tenant and Subtenant expressly agree: 1.Tenant shall be and remain liable and responsible for the due keeping, performance and observance, throughout the term of the Lease, of all of the covenants and agreements therein set forth on the part of Tenant to be kept, performed and observed and for the payment of the fixed rent, additional rent and all other sums and any other charges whatsoever now and/or hereafter becoming payable thereunder, expressly including as such additional rent, any and all charges for any property, material, labor, utility or other services furnished or rendered by Landlord in or in connection with the premises demised by the Lease, whether for, or at the request of, Tenant or Subtenant. 2.Subject to the terms hereof, the sublease (the "Sublease") to cover the space to be sublet by Tenant to Subtenant (the "Sublet Premises") shall be subject and subordinate at all times to the Lease, and to all of the covenants and agreements of the Lease and of this Consent, and Subtenant shall not do, permit or suffer anything to be done in or in connection with Subtenant's use or occupancy of the Sublet Premises which would violate any of such covenants and agreements. 3.Neither the Sublease nor this Consent thereto shall: (a)Release or discharge Tenant from any liability whether past, present or future, under the Lease; (b)Operate as a consent to or approval by Landlord of any of the terms, covenants, conditions, provisions or agreements of the Sublease and Landlord shall not be bound thereby; (c)Be construed to modify, waive or affect any of the terms, covenants, conditions, provisions or agreements of the Lease or to waive any breach thereof, or any of Landlord's rights thereunder, or enlarge or increase Landlord's obligations thereunder; or -1- (d)Be construed as a consent by Landlord to any further subletting by Tenant or Subtenant or to any assignment by Tenant of the Lease or assignment by Subtenant of the Sublease, whether or not the Subleasepurports to permit the same. 4.This Consent is not assignable, nor shall this Consent be a consent to any amendment, modification, extension or renewal of the Sublease, without Landlord's prior written consent. 5.Tenant covenants and agrees that under no circumstances shall Landlord be liable for any brokerage commission or other charge or expense in connection with the Sublease and Tenant agrees to indemnify Landlord against the same and against any cost or expense (including but not limited to attorneys' fees and expenses) incurred by Landlord in resisting any claim for any such brokerage commission. 6.The Sublet Premises shall (subject to all of the covenants and agreements of the Lease) be used solely for the purposes permitted by the Lease. 7.In the event that the term of the Lease should expire or terminate prior to the term stated in the Sublease or if Landlord accepts a surrender of the Premises from Tenant, it is agreed that so long as the Recognition Conditions (as defined below) are satisfied at the time of that expiration, termination or surrender (i)Landlord shall not disturb Subtenant in Subtenant's possession of the Premises and Landlord shall recognize Subtenant pursuant to the terms of the Direct Lease (as defined below) at the time of that expiration or termination and the Direct Lease shall thereafter continue in full force and effect as a direct lease between Landlord and Subtenant for the balance of the term of the Sublease on all of the terms of the Direct Lease, and (ii)Subtenant agrees to attorn to Landlord and to recognize Landlord as Subtenant's landlord, upon the terms and conditions of the Direct Lease.In the event the Recognition Conditions are not then satisfied and Landlord has not elected in its sole discretion to waive any unsatisfied Recognition Condition, then upon the expiration or any earlier termination of the term of the Lease or in case of the surrender of the Lease by Tenant to Landlord, the Sublease and the term and estate thereby granted shall terminate as of the effective date of such expiration, termination or surrender, and Subtenant shall vacate the Sublet Premises on such date.Any failure of the Subtenant to vacate the Sublet Premises by that date shall be deemed a failure of Tenant to vacate the Premises and a continuing occupancy of the Premises by Tenant.As used herein, the term "Recognition Conditions" means: (a)No default on the part of Subtenant exists under the Sublease which has continued uncured after the expiration of the applicable cure period in the Sublease. (b)No default attributable to Subtenant exists under the Lease that has not been cured within the applicable cure period under the Lease. (c)No default on the part of Subtenant exists under this Agreement which has continued uncured for more than ten (10) days after written notice of such default. (d)If Subtenant's net worth (as defined by, and determined in accordance with, GAAP) at the time of the expiration, termination or surrender of the Lease by Tenant is less than $1,000,000,000.00 (the "Net Worth Trigger Event"), Tenant shall have either (i)provided Landlord with a cash security deposit in an amount equal to three months of Base Rent due under the Direct Lease during the first three months after the commencement date of the Direct Lease (the "Security Amount"), or (ii)provided to Landlord a letter of credit in the Security Amount in the form required by the Direct Lease within fifteen (15) days after the occurrence of the Net Worth Trigger Event. -2- (e)If so requested by Landlord, Tenant shall have executed and delivered to Landlord a new form of Direct Lease meeting the requirements of Section8 of this Consent. 8.As used herein, the term "Direct Lease" means a lease on the same terms and conditions as the Lease with the following modifications: (a)The Tenant shall be Subtenant. (b)The Commencement Date and the Rent Commencement Date shall be immediately after the expiration, termination or surrender of the Lease and the Term shall run from that date through the Expiration Date of July31, 2015. (c)The Monthly Base Rent shall be $65,400.00. (d)The Base Year for the purposes of Article5 of the Direct Lease shall be calendar year 2009. (e)The Tenant's Address shall be the Premises and such other addresses as Subtenant may provide Landlord notice as provided in the Direct Lease. (f)There shall be no broker for Landlord or Tenant. (g)Section3.1(a) of the Lease shall instead read as follows: "(a)The term of this Lease shall commence on the Commencement Date and end on the Expiration Date, unless sooner terminated or extended pursuant to the provisions of this Lease.Prior to the Commencement Date, Tenant was in possession of the Premises pursuant to a sublease between Tenant and the prior lessee of the Premises.Tenant agrees to accept the Premises in their "AS IS" condition, without any representations or warranties by Landlord, and with no obligation of Landlord to make any alterations or improvements to the Premises or to provide any Tenant improvement allowance.Landlord shall have no liability to Tenant for any delay or interference with Tenant's occupancy of the Premises caused by the prior lessee, including without limitation any effort by that prior lessee to obtain possession of the Premises or dispute the termination or expiration of the Term of its prior lease.Concurrently with Tenant's execution of the Lease, Tenant shall execute and deliver to Landlord a Confirmation of Lease Term in the form of ExhibitD attached hereto." -3- (h)If the Net Worth Trigger Event has occurred and Tenant has elected to provide Landlord with a cash security deposit in lieu of a letter of credit as provided in Section7(e), above, the following new Article26 is added to the Lease: "26.Security Deposit. 26.1Application of Security Deposit.Prior to this Lease becoming effective, Tenant shall pay to Landlord a security deposit in the amount of $196,200.00 (the "Security Deposit").The Security Deposit shall be held by Landlord as security for the performance by Tenant of all its obligations under this Lease.If Tenant fails to pay any Rent when due or otherwise fails to perform or fulfill any obligation, covenant, condition or agreement under this Lease on a timely basis, in each case, beyond applicable notice and cure periods in this Lease, Landlord, without notice to Tenant, may (but shall not be obligated to) use, apply or retain all or any portion of the Security Deposit for the payment of any Rent or for the payment of any other amounts expended or incurred by Landlord by reason of such failure, or to compensate Landlord for any loss or damage which Landlord may incur thereby, including, without limitation, prospective damages and damages recoverable pursuant to California Civil Code Section1951.2.Exercise by Landlord of its rights hereunder shall not constitute a waiver of, or relieve Tenant from any liability for, Tenant's failure to perform hereunder.If Landlord so uses or applies all or any portion of the Security Deposit, Tenant shall, within ten(10) days after demand by Landlord, deposit cash with Landlord in an amount sufficient to restore the Security Deposit to its full amount.If Tenant performs all of Tenant's obligations hereunder, the Security Deposit, or so much thereof as has not been applied by Landlord, shall be returned, with interest as provided in Section26.2, to Tenant (or, at Landlord's option, to the last assignee, if any, of Tenant's interest under this Lease) within thirty (30) days after the later of (i)the expiration of the Term or earlier termination of this Lease (other than on account of an Event of Default) and (ii)Tenant's vacation of the Premises in the condition specified by this Lease. Tenant waives the provisions of California Civil Code Section1950.7, or any similar or successor laws now or hereinafter in effect, that restrict Landlord's use or application of the Security Deposit, or that pertain to the return of the Security Deposit. Landlord's receipt and retention of the Security Deposit shall not create any trust or fiduciary relationship between Landlord and Tenant, and Landlord need not keep the Security Deposit separate from its general accounts. Landlord's return of the Security Deposit or any part thereof shall not be construed as an admission that Tenant has performed all of its obligations under this Lease.Upon termination of the original Landlord's (or any successor landlord's) interest in this Lease, the original Landlord (or such successor landlord) shall be released from further liability with respect to the Security Deposit upon the original Landlord's (or such successor landlord's) compliance with California Civil Code Section1950.7, or successor statute. 26.2Interest on Security Deposit.Landlord may elect to either commingle the Security Deposit in its general accounts or deposit the Security Deposit in an interest-bearing demand account at a national bank of its choice.In the event Landlord elects to deposit the Security Deposit in a national bank of Landlord's choice, interest shall be credited to Tenant and added to the Security Deposit in an amount equal to the actual interest earned on that account, less Landlord's good faith estimate of the income taxes payable by Landlord on those earnings at Landlord's highest marginal rate.If Landlord elects to hold the Security Deposit in its own accounts commingled with its funds, Landlord shall credit Tenant with imputed interest on the Security Deposit at a rate equal to the rate being paid by a national bank selected by Landlord on demand deposits of like amounts, less Landlord's good faith estimate of the income taxes to be payable on that amount of interest at Landlord's highest marginal rate.If Landlord elects to deposit the Security Deposit in a national bank, that deposit shall be at Tenant's sole risk and Landlord shall have no liability for the return of the Security Deposit to Tenant to the extent any failure of that bank results in a loss of all or any portion of that deposit." -4- (i)If the Net Worth Trigger Event has occurred and Tenant has elected to provide Landlord with a letter of credit in lieu of a cash security deposit as provided in Section7(d), above, Article37 is amended and restated in its entirety to read as provided in ExhibitB attached hereto. (j)If the Net Worth Trigger Event does not occur, thereafter Article37 is deleted and of no effect in the Direct Lease. (k)The following provisions of the Lease are deleted and inapplicable to the Direct Lease:Section3.1(b), Section3.2, Section4.1(b), Section5.4, Article33, Article34, and ExhibitC. (l)If the Net Worth Trigger Event occurs, Subtenant's failure to deliver either the cash security deposit in the Security Amount or the letter of credit as required by Article37 within fifteen (15) days after the occurrence of the Net Worth Trigger Event shall be an Event of Default under the Direct Lease without additional notice or opportunity to cure.If Subtenant initially delivers a cash security deposit in the Security Amount within that fifteen(15) day period, Tenant may at any time within ninety(90) days thereafter substitute a Letter of Credit in the Security Amount for that cash security deposit so long as that Letter of Credit otherwise meets the requirements of Article37. 9.In the event of a recognition and attornment as provided in Section 7 above, Landlord shall not be: (a)liable for any act or omission of any prior sublandlord (including Tenant); or (b)obligated to cure any defaults of any prior sublandlord (including Tenant), but in no event shall Landlord be relieved of its obligations to cure any ongoing defaults by it under the Lease; or -5- (c)subject to any offsets or defenses which Subtenant may be entitled to assert against any prior sublandlord (including Tenant); or (d)bound by any payment of rent or additional rent by Subtenant to any prior landlord (including Tenant); or (e)liable or responsible for or with respect to the retention, application and/or return to Subtenant of any security deposit paid to any prior sublandlord (including Tenant), whether or not still held by such prior sublandlord, unless and until Landlord has actually received for its own account as landlord the full amount of such security deposit. 10.Tenant acknowledges that Landlord is agreeing to the recognition of the Base Rent and Base Year provisions of the Sublease in certain circumstances as provided in Section8 above as an accommodation to Tenant.In the event that the Lease is terminated, Tenant hereby consents and agrees to the recognition of Subtenant by Landlord for the Base Rent and Base Year contained in the Sublease and irrevocably acknowledges and agrees that the Base Rent and Base Year provisions of the Sublease constitute the maximum rental loss that could have been reasonably avoided and waives any right to assert that any greater amount of rental loss could have been avoided and any claim that Landlord has not met its obligations to mitigate damages arising upon a termination of the Lease by reason of a default by Tenant. 11.In the event of attornment hereunder, Landlord's liability shall be limited to matters arising during Landlord's ownership of the Building, and in the event that Landlord (or any successor owner) shall convey or dispose of the Building to another party, such party shall thereupon be and become landlord hereunder and shall be deemed to have fully assumed and be liable for all obligations of this Agreement or the Lease to be performed by Landlord which first arise after the date of conveyance, including the return of any security deposit (provided Landlord shall have delivered such security deposit to such party), and Subtenant shall attorn to such other party, and Landlord (or such successor owner) shall, from and after the date of conveyance, be free of all liabilities and obligations hereunder not then incurred.The liability of Landlord to Subtenant for any default by Landlord under this Agreement or the Lease after such attornment, or arising in connection with Landlord's operation, management, leasing, repair, renovation, alteration, or any other matter relating to the Building or the Sublet Premises, shall be limited to the interest of the Landlord in the Building.Under no circumstances shall any present or future member of Landlord have any liability for the performance of Landlord's obligations under this Agreement or the Lease. 12.A true and complete copy of the Sublease and a true and complete copy of each amendment thereto shall be delivered to Landlord within ten days after the execution and delivery thereof by the parties thereto; it being understood that Landlord shall not be deemed to be a party to the Sublease or any such amendment nor bound by any of the covenants or agreements thereof and that neither the execution and delivery of this Consent nor the receipt by Landlord of a copy of theSublease or a copy of any such amendment shall be deemed to change any provision of this Consent or to be consent to, or an approval by Landlord of, any covenant or agreement contained in the Sublease or any such amendment. -6- 13.All of the covenants and agreements contained herein shall be binding upon and shall inure to the benefit of the parties hereto and their respective legal representatives, successors and assigns. 14.This Consent shall not be effective and binding unless and until (a) it has beenfully executed and delivered by all of the parties hereto and (b) Landlord shall have received from Tenant $7,500.00 as reimbursement of Landlord's fees and charges in connection with this Consent. 15.In the event of Tenant's default in the payment of rent or additional rent under the provisions of the Lease, the rent due from the Subtenant under the Sublease shall be deemed assigned to Landlord and Landlord shall have the right, under such default, at any time at Landlord's option, to give notice of such assignment to the Subtenant.Landlord shall credit Tenant with any rent received by Landlord under such assignment but the acceptance of any payment on account of rent from the Subtenant as the result of any such default shall in no manner whatsoever be deemed an attornment by the Subtenant to Landlord, or serve to release Tenant from any liability under the terms, covenants, conditions, provisions or agreements under the Lease.Notwithstanding the foregoing, any other payment of rent from the Subtenant directly to Landlord, regardless of the circumstances or reasons therefor, shall in no manner whatsoever be deemed an attornment by the Subtenant to Landlord in the absence of a specific written agreement signed by Landlord to such an effect. 16.Tenant and Subtenant understand and acknowledge that Landlord's consent to the Sublease is not a consent to any improvement or alteration work being performed in the Sublet Premises, that Landlord's consent therefor must be separately sought in accordance with the terms of the Lease. 17.Both Tenant and the Subtenant shall be and continue to be liable for the payment of (a)all bills rendered by Landlord for charges incurred by the Subtenant for services and materials supplied to the Sublet Premises, including without limitation, any services and materials supplied beyond that which is required by the terms of the Lease and (b)any additional costs incurred by Landlord for maintenance and repair of the Sublet Premises as the result of Subtenant (rather than Tenant) occupying the Sublet Premises (including but not limited to any excess cost to Landlord of services furnished to or for the Sublet Premises resulting from the extent to which Subtenant uses them for purposes other than as set forth in the Lease).Subtenant may make requests for overtime services to be rendered to the Sublet Premises in accordance with the terms of the Lease to Landlord and Landlord may submit bills to Subtenant directly for all such charges, but except as expressly set forth herein, neither such billing nor Landlord's acceptance of request for overtime services or payment directly from Subtenant shall create or be deemed to create any privity of contract between Landlord and Subtenant. 18.Subject to the terms hereof, the term of the Sublease shall expire and come to an end, regardless of any provision of the Sublease to the contrary, upon the earlier of (i)its natural expiration date or any premature termination date thereof or (ii)concurrently with any premature termination or natural expiration of the Lease (whether by consent or other right, now or hereafter agreed to by Landlord or Tenant, or by operation of law or at Landlord's option in the event of default by Tenant). -7- 19.Landlord and Tenant hereby agree that the Lease is amended by adding a new Article37 in the form of "ExhibitA" attached hereto. 20.As additional consideration for this Consent, Tenant hereby certifies that: (a)The Lease is in full force and effect. (b)To Tenant's knowledge, there are no uncured defaults on the part of Landlord or Tenant under the Lease. (c)There are no existing offsets or defenses which Tenant has against the enforcement of the Lease by Landlord. 21.Landlord hereby certifies that:(i)the Lease is in full force and effect; and (ii)to Landlord's knowledge, there are no uncured defaults on the part of Landlord or Tenant under the Lease. 22.By executing this Consent, Subtenant acknowledges that it has received a copy of the Lease from Tenant. 23.Tenant and Landlord hereby agree that the Expansion Option in Article 34 of the Lease is of no further force or effect. 24.As used herein the term "Subtenant" shall include Subtenant, its successors and assigns; the words "termination" and "eviction" as used herein shall be deemed to include the termination of Tenant's estate in the Premises by voluntary surrender (or release) in lieu of eviction, and the word "Landlord" shall include Landlord herein specifically named and any of its successors, assigns and grantees, including anyone who shall have succeeded to Tenant's interest in the Premises by, through or under foreclosure of the Lease or a deed in lieu thereof. 25.All notices, demands and requests which may be given or which are required to be given by any party to the other must be in writing.All notices, demands and requests shall be sent by personal delivery or a nationally recognized overnight courier service, fee for overnight delivery paid and addressed as follows or at such substitute addresses as may be specified by any party by written notice furnished to the others in accordance herewith: If to Landlord: Post Montgomery Center One Montgomery Street, Suite 3220 San Francisco, California94104 If to Tenant: Broadpoint
